DAUKSCH, Judge.
The evidence clearly indicates the guilt of the Defendant, and the Appellant did not argue the sufficiency of the evidence in the brief. Had the evidence not been so clear to indicate that the jury was not misled into an erroneous verdict the comments of the prosecutor should have warranted a new trial or reversal. He said, “Ladies and gentlemen, we are all grownups and we know and I know you all know that sometimes people commit perjury on the witness stand. And I submit to you that it’s more often from the Defense side than it is from the State’s side.” There was no evidence in the record to support this last statement. This statement goes much deeper than mere argument and should be discouraged.
AFFIRM.
MAGER, C. J., and ALDERMAN, J., concur.